Citation Nr: 1217410	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-19 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include am anxiety disorder (previously claimed as depression and anxiety disorders).  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety (previously claimed as depression and anxiety disorders).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to January 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 RO rating decision, a June 2008 RO rating decision and a January 2009 RO rating decision.  

Of preliminary importance, the claims of service connection were previously denied in an unappealed RO rating decisions and an unappealed Board decision, dated in September 1993, July 1998, and November 2006.  

The Veteran petitioned to reopen the claims in March 2007, March 2008, and June 2008.  Although the RO adjudicated the claims on the merits in the February 2008, June 2008, January 2009 decisions, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Of preliminary importance, the Board notes that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record indicates the Veteran has made clear his intent to seek separate benefits for an acquired psychiatric disorder, including depression and anxiety, and for an acquired psychiatric disorder, including PTSD, as evidenced by various lay statements submitted by him, which discuss his depression, anxiety, and PTSD symptoms.  Accordingly, the Board finds that the Veteran's claims regarding these psychiatric disorders are most appropriately characterized as reflected on the title page of this decision.  

In March 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to service connection for a traumatic brain injury have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  

The issues of service connection for bilateral hearing loss, an acquired psychiatric disorder, to include an anxiety disorder, and an acquired psychiatric disorder, to include PTSD, are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a September 1993 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss; the Veteran was informed of this action and apprised of his appellate rights, but did not file a timely appeal.  

2.  The evidence received since the RO's September 1993 rating decision is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss.  

3.  A May 1995 RO rating decision specifically denied service connection for PTSD, and later RO decisions denied service connection for other psychiatric disorders.  The Veteran filed timely appeals of these decisions, and in a July 1998 decision, the Board denied the Veteran's claim of service connection for a psychiatric disorder.  The Veteran was informed of this action and apprised of his appellate rights, but did not file a timely appeal.  

4.  The evidence received since the July 1998 Board decision is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD.  

5.  In a November 2006 rating decision, the RO denied the Veteran's claim of service connection for depression and anxiety; the Veteran was informed of this action and apprised of his appellate rights, but did not file a timely appeal.  

6.  The evidence received since the RO's November 2006 rating decision is neither cumulative nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of service connection for an anxiety disorder.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).  

2.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2011).  

3.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include an anxiety disorder.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156, 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  



Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2011).  

However, with exception, 38 U.S.C.A. § 5108  provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  

Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  


Analysis

By way of background, the RO denied the original claim of service connection for bilateral hearing loss in an unappealed September 1993 RO rating decision.  

A May 1995 RO rating decision specifically denied service connection for PTSD, and later RO decisions denied service connection for other psychiatric disorders.  The Veteran filed timely appeals of these decisions, and in a July 1998 decision, the Board denied the Veteran's claim of service connection for a psychiatric disorder.  

Additionally, in a November 2006 rating decision, the RO denied the Veteran's claim of service connection for depression and anxiety.  

He was notified in writing of these actions and apprised of his appellate rights at that time; however, he did not submit a notice of disagreement following any of these decisions of file an appeal of the Board's decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As noted, in rating decisions, dated in February 2008, June 2008, and January 2009 rating decisions, the RO denied the Veteran's requests to reopen his claims of service connection.  

In petitions to reopen filed in March 2007, March 2008, and June 2008, the Veteran essentially requested that his claims of service connection for bilateral hearing loss, and for an acquired psychiatric disorder, to include an anxiety disorder, and PTSD be reopened.  The February 2008, June 2008, January 2009 rating decisions currently on appeal again denied reopening the claims because new and material evidence was not submitted.  38 U.S.C.A. § 5108.  

The evidence of record at the time of the last final denials in September 1993, July 1998, and November 2006, included the Veteran's service treatment records, private and VA treatment records, VA examination reports, various lay statements, and the Veteran's hearing testimony.  

These examination reports did not address the etiology of the claimed disorders.  Moreover, examinations addressing the Veteran's claimed hearing loss cited to inconclusive results, and examinations addressing the Veteran's claimed acquired psychiatric disorders indicated inconclusive findings.  Further, they failed to address the Veteran's specific contentions with specificity, which renders these examinations inadequate.  

In the September 1993 rating decision, the RO observed that service records did not show complaints of or treatment for hearing loss, and there was no evidence of continuity of symptoms or treatment following service.  

The July 1998 Board decision determined that the Veteran's mental disorders were not present in service, psychosis was not manifest to a compensable degree within the year after service, and any current psychiatric disorder was not caused by any incident of service.  

In the November 2006 rating decision, the RO observed that service treatment records did not show diagnosis of depression or anxiety disorders during service, and the release from active duty physical did not show any diagnosis or treatment for depression or anxiety disorders at the time of exit from service.  Further, the VA treatment records for the period of 2003 to 2006 did not show treatment for depression or anxiety within the period immediately following exit from service and did not show a relationship between depression and anxiety and military service.  The RO denied service connection for depression and anxiety psychiatric disorders on the basis that the condition neither occurred in nor was caused by service.  

The evidence associated with the claims file subsequent to the September 1993, July 1998, and November 2006 decisions include private treatment records, VA treatment records, and various lay statements and new hearing testimony provided by the Veteran.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 1993, July 1998, and November 2006 decisions and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection.  The majority of this evidence is new, in that it was not previously of record.  

Moreover, the Board finds the lay assertions presented by the Veteran to provide more information concerning the circumstances surrounding the onset of the claimed bilateral hearing loss and acquired psychiatric disorders, to include PTSD and an anxiety disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus are material in that they relate to previously unestablished facts that tend to substantiate the Veteran's claims.  

In this regard, the Veteran has provided statements attesting to his lucidity and mental health status during service and after service, as well to his degree of hearing acuity.  The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for bilateral hearing loss, an acquired psychiatric disorder, to include major depressive disorder, and an acquired psychiatric disorder, to include PTSD.  

However, as will be discussed, further development is necessary before the merits of the Veteran's claim can be addressed.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is allowed, subject to additional development as discussed hereinbelow.  

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD, the appeal to this extent is allowed, subject to additional development as discussed hereinbelow.  

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include an anxiety disorder, the appeal to this extent is allowed, subject to additional development as discussed hereinbelow.  


REMAND


The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  

Further, such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  

The Board notes that, with respect to the claim of service connection for bilateral hearing loss, that the record raises consideration of the applicability of the provisions of presumption of soundness and aggravation of a preexisting condition.  However, the Veteran has not received proper notice regarding these provisions.  Additionally, the claim does not appear to have been developed or adjudicated under this theory of entitlement.  

In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court noted that although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Id. at 313; see also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 2005).  

Additionally, as noted above, the Veteran has undergone several VA audiology and mental disorder examinations in the past.  However, these examinations have been determine to be inadequate for rating purposes.  

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Moreover, VA recently amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 3984 (Jul. 13, 2010).  

Therefore, the Board finds that adjudication of the issues requires that additional VA examinations and medical opinions be obtained.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Prior to arranging for the Veteran to undergo the examination, VA should obtain and associate with the claims file all outstanding VA medical records.  The electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  As such, the RO should seek to obtain any treatment records from the most recent VA treatment records in the claims file to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the claims file indicates that the Veteran is currently in receipt of Social Security Administration (SSA) benefits; however records from the SSA have not been associated with the claims file.  The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with adequate notice of the rules and regulations regarding claims involving the provisions of presumption of soundness and aggravation of a preexisting condition.  

2.  The RO should also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding VA and/or non-VA treatment records referable to the claimed acquired psychiatric disorders and bilateral hearing loss, to specifically include those from the New Haven, Connecticut VA Medical Center, dated from 2007 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  The RO should then take the steps necessary to obtain copies of records referable to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim, and associate those records and/or responses with the claims file.  

4.  After the development requested above has been completed, and any further development has been performed that the RO deems necessary prior to obtaining examinations for the Veteran's claimed disorders, the RO should schedule the Veteran for a VA audiological examination to determine whether current bilateral hearing loss was incurred or aggravated in service.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should be made aware that for the purposes of this examination, noise exposure has been conceded to have occurred to the Veteran during his basic training.  Further, the examiner should review the Veteran's pre-service records which appear to indicate that he suffered from some hearing loss prior to his entry into service.  

In light of the acoustic trauma the Veteran incurred during service, the examiner should provide an opinion as to as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that bilateral hearing loss had its onset in active service; is otherwise the result of disease or injury in service, including noise exposure; or was aggravated (underwent an increase in underlying disability) in service.  

Specifically, the examiner is asked to make the following determination: 

a.  take into account all relevant service records and pre-service private treatment records and school records, and provide an opinion as to whether or not the Veteran likely had bilateral hearing loss at the time of his entrance into active service, and if so, describe the nature of the disorder; 

b.  if the Veteran likely entered service with bilateral hearing loss, provide an opinion as to whether or not this disorder increased in severity during service beyond the natural progression of the disorder, and if so, 

c.  opine as to whether or not the increase in severity represented simply a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying disorder, or did an increase in severity represent a worsening of the underlying condition beyond the natural progress of the disorder.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  After determining if further development of the Veteran's claimed stressors is necessary, the RO should then schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed psychopathology, to include PTSD and an anxiety disorder.  

The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review, to include the Veteran's lay assertions.  A notation to the effect that this record review took place should be included in the report of the examiner.  

All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

All clinical findings should be reported in detail, and rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

Specifically, the examiner must:

a) List all psychiatric diagnoses applicable to the Veteran.  

b) Determine whether the Veteran's psychiatric symptoms meet the criteria set forth for PTSD, and/or major depressive disorder in the DSM-IV.  Specific responses must be provided for each of the DSM-IV criteria.  

c) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disability had its onset during his period of active service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  

If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressor(s) upon which the diagnosis is based and explain whether the claimed stressor(s) is/are related to the Veteran's fear of in-service hostile military or terrorist activity.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  After completing all indicated development, the RO should readjudicate the remaining claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


